Citation Nr: 1307327	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  11-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for gunshot wound (GSW) residuals of the left knee (left knee disability).

2.  Entitlement to an increased evaluation for the residuals of a gunshot wound to the abdomen, with adhesions of the peritoneum and a bullet lodged in the upper rim of the right acetabulum (abdomen disability), currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to January 1947.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).
 
In June 2012, the Board denied service connection for a sleep disturbance and denied the Veteran's claims for compensable evaluation for right hip disorder and left thumb gunshot wound residuals.  The Board then remanded the remaining issues for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This file includes additional VA treatment records obtained pursuant to the June 2012 Board remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, special monthly compensation (SMC) based on the need for aid and attendance, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to a higher rating for a left knee disability could not be established without examination; the Veteran was scheduled for VA examination, but failed to report without good cause.

2.  The Veteran's abdomen disability is asymptomatic.


CONCLUSIONS OF LAW

1.  Entitlement to a compensable disability rating for residuals of a gunshot wound (GSW) to the left knee is denied.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.655 (2012).

2.  The criteria for a disability rating in excess of 30 percent for residuals of a gunshot wound (GSW) to the abdomen, with adhesions of the peritoneum, and a bullet lodged in the upper rim of the right acetabulum are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7301, 4.114, DC 7301 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in December 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2012 remand, VA obtained additional VA treatment records and associated them with the virtual claims folder.  VA also scheduled the Veteran for multiple examinations in July 2012.  VA's effort to obtain such an examination were frustrated by the Veteran as he failed to report to these examinations.  The Veteran has not shown good cause for his failure to report for these examinations.  His representative has indicated that the Veteran was unable to attend due to his advancing age and has not indicated that the Veteran would be willing or able to attend any future examinations.  The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The failure to report to a scheduled examination, without good cause, may result in a denial of claims for a higher initial rating.  See 38 C.F.R. § 3.655.  Thus, the left knee claim is denied.  However, while the Veteran failed to report to the July 2012 examination, the record shows that the Veteran did report for an earlier abdominal examination in February 2009, during the appeals period.  Therefore, the Board finds that consideration of this claim based on the evidence of record is appropriate.  Given that the failure to procure these examinations was the fault of the Veteran and not VA, the Board finds that VA has substantially complied with the June 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings - Generally

The Veteran was originally granted service connection for adhesions of the peritoneum as the result of a gunshot wound and healed scars of the left thumb and knee secondary to gunshot wounds in a September 1947 rating decision.  At that time, he was awarded a 30 percent disability evaluation for the right adhesions and a noncompensable (0 percent) disability evaluation for the scars, both effective August 7, 1947.  The Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance.  Thus, that rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.1103.

In September 2008, the Veteran filed a claim for increased disability evaluations due to worsening symptoms.  This claim resulted in the July 2009 rating decision at issue.  The Veteran has perfected his appeal with regard to these claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Knee Disability

As noted above, the Veteran failed to report to his scheduled VA examination for his left knee disability.

The claims file contains documents observing that proper notice of this examination was provided to the Veteran's last known address prior to the examination.  There is no evidence that any notification letter was returned as undeliverable.  There is no evidence that the Veteran subsequently contacted the VA Medical Clinic (VAMC) to indicate that he was unable to keep the scheduled July 2012 examination or to request that it be rescheduled.  To the extent that the Veteran's representative's January 2013 submission offers what appears to be speculation about the Veteran's cause for failing to attend the examinations, it states that "[d]ue to reasons beyond the Veteran's control, he was unable to report for the scheduled VA examinations.  The Veteran's age (88 years old) which may have contributed to his missed examinations."  As such, the Veteran's representative has not provided good cause for the Veteran's failure to report.

As the Veteran failed to report to a VA examination scheduled in connection with a claim for an increased evaluation, the claim is denied.  See 38 C.F.R. § 3.655(b).


Abdomen Disability

The Veteran's abdomen disability is currently rated under Diagnostic Code (DC) 7301.  Under DC 7301, a 30 percent rating is warranted for moderately severe symptoms, including partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe symptoms, including definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A note to the criteria provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain. 38 C.F.R. § 4.114.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran underwent VA examinations in February 2009 in conjunction with this claim.  At that time, he reported occasional constipation that was managed by diet.  He did not need stool softeners.  He was never hospitalized for this disability and had no history of clinical small bowel obstruction related to this disability.  The examiner noted that the Veteran's abdominal adhesive disease secondary to gunshot wound and subsequent surgery during World War II was clinically insignificant and asymptomatic.

At the scars examination, the examiner noted a 10 cm scar along the left ilioinguinal region, extending to the left lower quadrant of the abdomen.  The scar was tender and adhered to the underlying fascia in this region.  Skin texture was normal.  There was no atrophy, no frequent loss of skin over the scar such as ulceration of breakdown of skin, no edema, no inflammation, no keloid formation, no elevation or depression of the surface, no underlying soft tissue damage, no discoloration of the scar compared to normal skin, no induration of inflexibility of the skin near the scar, and no pain or limitation of motion due to the scar.  The examiner noted some mild dysesthesias in the region of the scar, most likely due to injury to the ilioinguinal nerve.

Additional VA treatment records do not show treatment for this disability.  References to the Veteran's gastrointestinal system have consistently found no symptoms.

Based on the above, the Board finds that the Veteran's abdomen disability does not approximate the criteria for a rating in excess of the current 30 percent evaluation.  Indeed, the evidence of record does not show any current symptoms associated with this disability.  Thus, the Veteran's symptoms do not meet the criteria for a higher evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code (DC) 7301.  As there is no medical evidence of symptoms currently associated with this disability, there is no evidence of severe symptoms.  Therefore the criteria for a higher rating have not been met.  38 C.F.R. § 4.7.

The Board has also considered whether an additional evaluation for this disability based on the Veteran's scar is warranted.  This scar is not associated with underlying soft tissue damage and so it is superficial.  See 38 C.F.R. § 4.118, DC 7802, Note (1).  Likewise, it does not cause limitation of motion.  As such, evaluation under DC 7802 is appropriate.  Under that code, a compensable (10 percent) evaluation is available for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, DC 7802.  The Veteran's abdomen scar is measured as a 10 cm linear scar.  As such, it does not meet the size requirement for a compensable evaluation under DC 7802.  The Veteran's scar is located on his abdomen; therefore it is not a scar of the head, face, or neck and Diagnostic Code 7800 does not apply.  See 38 C.F.R. § 4.118.  This scar is not deep and does not cause limitation of motion; therefore Diagnostic Code 7801 does not apply.  See id.  This scar is not unstable; therefore Diagnostic Code 7804 does not apply.  See id.  Thus, a compensable evaluation for the associated scar is not available.

Finally, the Board has considered whether the Veteran's noted dysesthesias warrant a compensable evaluation under DC 8730 for neuralgia of the ilioinguinal nerve.  Under DC 8730, mild or moderate neuralgia of the ilioinguinal nerve is noncompensably disabling.  See 38 C.F.R. § 4.124a.  A 10 percent evaluation is warranted for severe to complete neuralgia of the ilioinguinal nerve.  See id.  The February 2009 examiner described these dysesthesias as mild.  In his lay statements, the Veteran has referred to increased pain related to his service connected disabilities.  Based on this evidence, the Board finds that the Veteran's dysesthesias are equivalent to mild or moderate neuralgia of the ilioinguinal nerve.  Therefore, a separate compensable evaluation based on this symptom is not available.

Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's abdomen disability.  

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

An increased evaluation in excess of 30 percent for the GSW residuals of the abdomen, with adhesions of the peritoneum and a bullet lodged in the upper rim of the right acetabulum, is denied.

A compensable evaluation for GSW residuals of the left knee is denied.


REMAND

Acquired Psychiatric Disability

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The record shows that the Veteran served in combat during World War II.  In his lay statements, he has reported traumatic events in-service that serve as the basis for his current nightmares and distressing recollections.  Furthermore, service treatment records dated November 18, 1946, show a diagnosis of mild chronic anxiety reaction manifested by startle reactions, instability, and emotional immaturity.  Thus, the in-service events have been established.

The February 2009 VA examiner diagnosed the Veteran with depressive disorder; therefore the current disability requirement is satisfied.  However, this examiner found that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder (PTSD) and so no nexus opinion was provided.  

As noted in the prior remand that, a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the claimant was seeking VA benefits may have been caused by another acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, lack of a PTSD diagnosis is not fatal to the Veteran's claim and a medical nexus opinion is still required.

The Board acknowledges that attempts to provide another VA psychiatric examination have been unsuccessful.  However, the necessary opinion may be provided based on the evidence currently of record with or without the Veteran's cooperation.  As such an additional remand for such an opinion is necessary.

Special Monthly Compensation and TDIU Claims

The Board finds that the issues of entitlement to special monthly compensation (SMC) based on the need for aid and attendance and TDIU are inextricably intertwined with the issue of service connection for an acquired psychiatric disability.  A decision on the above service connection claim could have a "significant impact" upon these claims, which in turn could render any review of the decision on the SMC and/or TDIU claims meaningless and a waste of appellate resources.  As such, they must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the claims file to a VA psychiatric examiner with appropriate expertise in order to obtain a medical nexus opinion for the Veteran's currently diagnosed depressive disorder.  Specifically, this opinion should address whether it is at least as likely as not that the Veteran's depressive disorder had its onset during service or is otherwise attributable to his service.

In so doing, the examiner is asked to specifically address both the Veteran's claimed in-service traumas and the documented diagnosis of mild chronic anxiety reaction during his active duty service.

A complete rationale should be given for all opinions and conclusions, which should be set forth in a legible report.

2.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


